UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6372


SAMUEL E. HARRIS,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA DEPARTMENT OF VETERANS AFFAIRS,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:16-cv-00158-HEH-RCY)


Submitted: June 20, 2017                                          Decided: June 23, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel E. Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Samuel E. Harris appeals the district court’s order denying without prejudice the

court’s dismissal without prejudice of his Federal Tort Claims Act action under Fed. R.

Civ. P. 41(b), for failure to prosecute.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Harris v. U.S. Dep’t of Veterans Affairs, No. 3:16-cv-00158-HEH-RCY (E.D. Va. Feb.

28, 2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                           2